DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of this application’s status as a DIV of 15/361,620.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 has been considered by the examiner.
Claim Note
Note is made of 37 CFR 1.75(g) which states, in part, that the least restrictive claim should be presented as claim number 1. In the interest of the clarity of the record, claim 17 is the least restrictive claim and should have been presented as claim number 1. 
No action is required but the claims will be renumbered if the application becomes allowable and claim 17 remains the least restrictive claim.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “by means of electric arc melting” and “by means of induction melting” in claims 3 and 19 as well as “tension control apparatus is configured to increase a back drawing force…” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fine” in independent claims 1 and 17 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claim 7 specifies the diameter of the wire to be between 10-20 microns and so the claim is not indefinite because the scope of ‘fine’ in that instance is explicitly in the claim and so the person of ordinary skill would understand the metes and bounds of the term. 
In the interest of the clarity of the record, claims 1-6 and 8-20 have been treated such that ‘fine’ wire is any produced wire that has been drawn or experienced a reduction in dimension.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. 5,077,005).
Regarding claim 17, Kato teaches a high conductivity copper alloy with excellent workability and heat resistance (Title) where Ti, Ag, and Cu (Table 1 Sample 16) are vacuum melted, formed into 11 mm diameter rods (meeting claimed ‘manufacturing the molten copper alloy into a copper alloy wire material’), drawn into a 2mm diameter wire (meeting claimed ‘drawing the copper alloy wire material into a copper alloy fine wire’), and annealed (meeting claimed ‘performing a thermal treatment on the copper alloy fine wire under an annealing temperature’) (Col. 6 lines 14-26).
Regarding claim 20, Kato anticipates the method as applied to claim 17 above and expressly teaches that the rods were “cold drawn to 2 mm-dia. wires” (Col. 6 line 20) which necessarily would have been accomplished by a wire drawing device. Thus, this feature requiring the copper alloy wire material to be drawn into the copper alloy fine wire by a wire drawing device is inherently met by Kato.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 5,077,005).
Regarding claim 1, Kato teaches a high conductivity copper alloy with excellent workability and heat resistance (Title) where Ti, Ag, and Cu (Table 1 Sample 16) are vacuum melted, continuously cast into 11 mm diameter rods (meeting claimed ‘performing a continuous casting step: manufacturing the molten copper alloy into a copper alloy wire material’), drawn into a 2mm diameter wire (meeting claimed ‘performing a wire drawing step: drawing the copper alloy wire material into a copper alloy fine wire’), and annealed (meeting claimed ‘performing a thermal treatment on the copper alloy fine wire under an annealing temperature’) (Col. 6 lines 14-26).
Kato does not expressly teach the temperature at which the wires are annealed in Col. 6 of the reference.
However, Kato’s Figures 1-3 depict various annealing temperatures for the wires of the invention and all of the temperatures are ≤ 600°C which overlaps the claimed range of 580 to 700°C.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Kato teaches the method as applied to claim 1 above but teaches that the copper alloy wire material is 11 mm which exceeds the claimed range of “between 4 mm and 8 mm”.
However, 11 mm is reasonably close to 8 mm (i.e. a difference of 3 mm). 
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties.
	Alternatively, it has been held that ‘where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
In the instant case, the difference between 1) an 11 mm copper alloy wire material that is then further reduced to a smaller diameter sized wire and 2) a 4-8 mm copper alloy wire material that is then reduced to a small diameter sized wire (i.e. the fine wire) would not be sufficient to patentably distinguish the claimed invention from the prior art as the change in size would be obvious.
Regarding claim 8, Kato teaches the method as applied to claim 1 above and expressly teaches that the rods were “cold drawn to 2 mm-dia. wires” (Col. 6 line 20) which necessarily would have been accomplished by a wire drawing device. Thus, this feature requiring the copper alloy wire material to be drawn into the copper alloy fine wire by a wire drawing device is inherently met by Kato.
Regarding claim 13, Kato teaches the method as applied to claim 1 above and teaches that the wires are annealed for one hour which lies within the range of “greater than 0.1 second” as claimed (Col. 6 lines 14-26).
Regarding claims 14 and 15, Kato teaches the method as applied to claim 1 above and further teaches that the continuous casting was carried out in an Ar atmosphere (Col. 6 line 17).
Kato does not describe the atmospheric conditions of the annealing. 
However, it would be obvious to use the Ar atmosphere, as used in the continuous casting process, in the annealing process because it is well known that Ar is inert and the use of Ar atmosphere is routine in the art.
Regarding claim 18, Kato anticipates the method as applied to claim 17 above but does not expressly teach the temperature at which the wires are annealed in Col. 6 of the reference.
However, Kato’s Figures 1-3 depict various annealing temperatures for the wires of the invention and all of the temperatures are ≤ 600°C which overlaps the claimed range of 580 to 700°C.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of Oda (JP 2002-69550; Of Record as the reference has been provided in the parent application as well as the IDS of the instant application).
Regarding claims 2 and 16, Kato teaches the method as applied to claim 1 above but teaches a higher purity copper alloy (5N or 6N) than claimed by Applicant. Thus, Kato does not teach the composition as claimed.
However, a lower purity alloy that meets Applicant’s claimed composition is known.
Oda et al. (hereinafter “Oda”) teaches a metallic alloy material for sputtering that includes 0.3 to 10.0 wt% Ag, 0.01 to 5.0 wt% Ti, remainder Cu (Abstract, Claims 1, 9, and 12). Oda further describes the alloy material in wire form at Paragraph 0014. 
Additional examples demonstrating that the alloy only contains, Ag, Ti, and Cu are located in Table 1 of Oda.
In the instant case, Applicant’s claimed range lie within the disclosed ranges of Oda as follows:
Element
Claimed
Oda
Overlap
Ag
0.3-0.45
0.3-10.0
0.3-0.45
Ti
0.01-0.02
0.01-5.0
0.01-0.02
Cu
Remainder and impurities
Balance and impurities
Remainder/Balance with impurities


	It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would be obvious to use the composition of Oda in place of the higher purity composition of Kato so as to reduce cost.
Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of Popper (WO 2010/129862).
Regarding claims 3 and 19, Kato teaches the method(s) as applied to claims 1 and/or 17 above but fails to teach that the vacuum melting is accomplished by electric arc melting followed by induction melting.
However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
In the instant case, the selection of a two-phase melting is prima facie obvious because VIM and VAR (vacuum induction melting and vacuum arc remelting) are known techniques as explained by Popper (bottom of Page 3 to top of Page 4).
	Therefore, it would be obvious to the person of ordinary skill to select VIM and VAR to accomplish the vacuum melting of Kato because VIM and VAR are known and routine methods of melting. The combination of prior art elements according to known methods to yield predictable results supports a determination of obviousness. 
	Regarding claims 4 and 5, Kato and Popper teach the method as applied to claim 3 above and Kato further teaches that the alloys use 6N purity copper (Col. 6 line 14).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of Tanigawa (U.S. 5,118,470).
Regarding claim 7, Kato teaches the method as applied to claim 1 above but does not teach that the copper alloy fine wire has a diameter of between 10 microns and 20 microns.
Tanigawa teaches a fine copper wire for electronic instruments and a method of manufacturing the same that is substantially similar to that of Kato. Specifically, it is a high purity copper that is vacuum melted, cast, drawn, and formed to a fine wire with a diameter of 25 microns (Col. 4 line 64 to Col. 5 line 7).
Tanigawa would be appreciated by persons of ordinary skill as being analogous art and would understand that Tanigawa demonstrates that fine wires on the order of microns (i.e. 25 microns) was known and achievable. 
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties (i.e. a difference of 5 microns in diameter).
	Alternatively, it has been held that ‘where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
In the instant case, the difference between 1) a fine copper alloy wire material having a diameter of 25 microns and 2) a fine copper alloy wire material having a diameter of 10-20 microns would not be sufficient to patentably distinguish the claimed invention from the prior art as the change in size would be obvious.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 8 above, and further in view of Takemoto (U.S. 2015/0183013).
Regarding claim 9, Kato teaches the method as applied to claim 8 above. Kato is silent to the presence of a wire drawing device but, in view that the wire is drawn, then a wire drawing device is necessarily present. However, even though a wire drawing device is necessarily present, Kato is silent to the details of the device and therefore cannot meet the claimed features alone.
Takemoto teaches a non-slip wire drawing machine (Abstract).
It would be obvious to use a non-slip wire drawing machine to accomplish the task of drawing a wire because non-slip wire drawing machines are well known and conventional.
Regarding claim 10, Kato and Takemoto teach the method as applied to claim 9 above and Takemoto further teaches that a capstan (meeting claimed tension control apparatus) is used in the wire drawing device and that a first capstan control unit may control the rotation torque of the first capstan based on the first front tension so that the metal wire passing through the second wire drawing die has a second back tension of a predetermined value (Paragraph 0008). Takemoto does not expressly say that the drawing die (Paragraph 0040) is an eye mold but such a feature is conventional and would be prima facie obvious to include in the device used to accomplish the function of drawing the wire. As there are multiple capstans and stages of reduction of the diameter of the wire, the back drawing force would be increased behind the eye mold in at least one of the capstan and stage arrangements (Paragraphs 0082 and 0083).
Regarding claim 11, Kato and Takemoto teach the method as applied to claim 9 above and Takemoto teaches that the wire is delivered to the winding unit at a wire speed of 1000 m/min (Paragraph 0088). It is presumed that it would be operated at room temperature absent evidence to the contrary.
Regarding claim 12, Kato teaches the method as applied to claim 8 above but doesn’t teach that the wire is drawn three times (i.e. coarse, medium and fine reductions/drawings); however, such a feature is prima facie obvious as it would be routine to reduce/draw the wire as many times as necessary to reduce the wire diameter to the desired size.
Nevertheless, Takemoto teaches a wire-drawing device that has multiple stages and teaches that in each stage of the wire drawing units 40-1 to 40-n, the die hold diameter of the wire drawing die 42 is selected as appropriate so that the metal wire drawn at the wire drawing unit 40-n, as the last stage will have a desired wire diameter (Paragraph 0040). Figure 1 particularly depicts 40-1 (meeting coarse), 40-2 (meeting medium), and 40-n (meeting fine).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 3,017,268 directed to a copper base alloy containing silver and titanium that is vacuum melted, manufactured to form a wire, and annealed but the annealing is, at the lowest, “about 825C” which exceeds the claimed annealing range of 580 to 700C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738